Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-12-2004

Angelico v. Lehigh Valley Hosp
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-2585




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Angelico v. Lehigh Valley Hosp" (2004). 2004 Decisions. Paper 1100.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/1100


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                    NOT PRECEDENTIAL

        THE UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT

                         ___________

                    Nos. 01-2585, 01-2930
                        ___________


               RICHARD J. ANGELICO, M.D.,

                                      Appellant


                               v.


     LEHIGH VALLEY HOSPITAL, INC.; SAINT LUKE'S
   HOSPITAL OF BETHLEHEM PENNSYLVANIA; EASTON
     HOSPITAL; PANEBIANCO-YIP HEART SURGEONS;
BETHLEHEM CARDIOTHORACIC SURGICAL ASSOCIATES, P.C.;
      BRIAN M . PETERS, ESQ.; POST & SCHELL, P.C.;
      DECHERT, PRICE & RHOADS; JEFFREY G. WEIL


                         ___________


 ON APPEAL FROM THE UNITED STATES DISTRICT COURT
    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                   (D.C. Civil No. 96-cv-02861)
         District Judge: The Honorable J. Curtis Joyner

                         ___________

          Submitted Under Third Circuit LAR 34.1(a)
                      October 28, 2003
      BEFORE: SCIRICA, Chief Judge, NYGAARD, and AMBRO, Circuit Judges.




                                 (Filed : January 12, 2004 )

                                        ___________

                                OPINION OF THE COURT
                                     ___________


NYGAARD, Circuit Judge.

              Dr. Richard Angelico, a cardiothoracic surgeon who was denied access to

surgical facilities in his area, sued several hospitals, surgical groups, and various others

for antitrust and § 1983 violations, inter alia. A jury found for the Defendants on all

counts, and the District Court rejected Angelico’s motion to alter the judgment or grant a

new trial. The District Court also quashed a post-verdict subpoena and ruled that

Defendant Lehigh Valley Hospital was entitled to immunity. On this appeal, we will

refuse to disturb the judgment entered upon the jury’s verdict. We also will affirm the

District Court’s exercises of discretion on the admissibility of evidence, mode of trial,

scope of discovery, and availability of immunity.

                      I. FACTS AND PROCEDURAL HISTORY

              Because the facts are known to the parties, we review them only briefly and

only as they relate to the remaining Defendants, the Appellees before this Court, Lehigh




                                              2
Valley Hospital, Inc., St. Luke’s Hospital of Bethlehem, Pennsylvania, and Easton

Hospital (collectively, “the Hospitals”).1

              Dr. Angelico is a cardiothoracic surgeon practicing in the Lehigh Valley

area of Pennsylvania. Over the years, Angelico enjoyed privileges in the operating rooms

of several of the Hospitals. Angelico alleges that in 1994 he was denied privileges at

each of the Hospitals despite being a well-renowned surgeon.

              The District Court granted summary judgment for the Defendants on

Angelico’s antitrust claims, stating that he lacked standing. This court reversed.

Angelico v. Lehigh Valley Hosp., Inc., 184 F.3d 268, 275 (3d Cir. 1999). The case

proceeded to trial in February and March 2001, at the conclusion of which the jury found

for the Defendants on all counts. The District Court rejected Angelico’s request for

amendment of the judgment or, alternatively, for a new trial.

              Two issues lingered after the trial was complete and the District Court had

entered judgment for the Defendants. The District Court found that Lehigh Valley

Hospital was immune from liability for proceedings it conducted regarding Angelico.

The Court also quashed a post-verdict subpoena that sought documents previously

withheld from Angelico.




1.      Defendants Panebianco-Yip H eart Surgeons, Bethlehem Cardiothoracic
Surgical A ssociates, PC , Brian M . Peters, and Post & Schell, PC are no longer in this
suit.

                                             3
              At trial, Angelico was represented by counsel, but in this appeal he

proceeds pro se. We have jurisdiction under 28 U.S.C. § 1291.

                                     II. DISCUSSION

A.            Jury Verdict

              Angelico alleges that the jury’s verdict as to (1) breach of contract by

Lehigh Valley Hospital and St. Luke’s Hospital, and (2) exclusive dealing by Lehigh

Valley Hospital was against the weight of the evidence. It is axiomatic that this Court

should afford great deference to jury decisions. Herman v. Hess Oil Virgin Islands Corp.,

524 F.2d 767, 771 (3d Cir. 1975) (“Given our standard of review of jury verdicts and the

right of a defendant to a jury trial, we should not lightly reverse a jury verdict which has

absolved a defendant of liability.”). Unless the record shows a miscarriage of justice or

the verdict cries out to be overturned or shocks our conscience, the District Court should

sustain a jury verdict. Greenleaf v. Garlock, Inc., 174 F.3d 352, 366 (3d Cir. 1999)

(internal citations omitted). This Court reviews the District Court’s decision on a motion

to overturn a jury verdict for abuse of discretion. Id. at 365. Under this very strict

standard, as there was ample evidence in favor of the Hospitals, we do not have occasion

to overturn the jury’s verdict or the District Court’s order pursuant to it.

B.            Admissibility of Evidence

              Angelico argues the District Court acted improperly during trial by

preventing him from introducing certain statements as evidence. Our standard of review



                                               4
over the District Court’s determinations on admissibility of evidence is abuse of

discretion. Honeywell, Inc. v. Am. Standards Testing Bureau, Inc., 851 F.2d 652, 656 (3d

Cir. 1988). Angelico asserts that the statements he sought to introduce satisfy an

exception to the hearsay rule of the Federal Rules of Evidence. We are not persuaded,

however, that the District Court abused its discretion in precluding Angelico from

introducing the statements.

C.            Mode of Trial

              Angelico alleges the District Court held him to an “improper, disparate, and

prejudicial standard” by making a statement to the jury that indicated he was not paying

attention at trial and by cautioning Angelico and some of Angelico’s witnesses that they

should be responsive to questions asked. On a search of the record, we find nothing that

compels us to believe the District Court committed error by making comments to the jury

or to Angelico and his witnesses. “The trial judge’s role is to preside over the trial;

passively if possible but aggressively when indicated.” Holbrook v. Lykes Bros. S.S. Co.,

80 F.3d 777, 788 (3d Cir. 1996); see also Fed. R. Evid. 611(a). The District Court acted

within these boundaries.

D.            Post-Verdict Discovery

              Angelico contends the District Court improperly quashed a post-verdict

subpoena for information from a non-party. We affirm the District Court’s order under

an abuse of discretion review. See Brumfield v. Sanders, 232 F.3d 376, 380 (3d Cir.



                                              5
2000) (noting that the standard of review for scope or opportunity for discovery is abuse

of discretion). It seems entirely reasonable, and in fact preferable, for the District Court

to cut off discovery once a jury has returned a verdict. Angelico is correct that this Court

affirmed a District Court’s allowance of post-verdict discovery where such discovery was

relevant to matters still pending before the court. Hewlett v. Davis, 844 F.2d 109, 115 (3d

Cir. 1988). Unlike Hewlett, however, the only remaining issue before the District Court

when Angelico sought additional discovery was unrelated to his discovery request.

              Additionally, Angelico posits that the quashing of the subpoena was

inappropriate because the party challenging the subpoena had no standing to do so. We

disagree. We will thus affirm the District Court’s order denying post-verdict discovery.

E.            Immunity

              The District Court found that Lehigh Valley Hospital was immune for

proceedings it conducted regarding Angelico.

              The Health Care Quality Improvement Act of 1986 (“HCQIA”) provides

immunity for professional review boards acting in a disciplinary capacity, so long as four

requirements are met. 42 U.S.C. §§ 11111-11112. The action must be taken: (1) in

reasonable belief of furthering quality health care; (2) after reasonable fact-finding; (3)

with adequate notice and a hearing; and (4) in reasonable belief the action is warranted

based on the facts. 42 U.S.C. § 11112(a); see also Mathews v. Lancaster Gen. Hosp., 87

F.3d 624, 633 n.3 (3d Cir. 1996). We find, as did the District Court, that Angelico failed



                                              6
to rebut HCQIA’s presumption that the Hospital is entitled to immunity. 42 U.S.C. §

11112(a).

                                  III. CONCLUSION

              For the reasons set forth, we will affirm the judgments entered by the

District Court.




_________________________


TO THE CLERK:

              Please file the foregoing opinion.




                                             /s/ Richard L. Nygaard
                                             _________________________________
                                             Circuit Judge




                                             7